ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on February 14, 1973 (273 So.2d 436) affirming the judgment of the Circuit Court for Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida by its opinion and judgment filed December 6, 1973, 286 So.2d 552 and mandate now lodged in this court, quashed this court’s judgment with directions;
Now, therefore, It is Ordered that the mandate of this court issued in this cause *537on March 13, 1973 is withdrawn, the judgment of this court filed February 14, 1973 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, the order of the circuit court is set aside with directions that an order be entered directing that the City of North Miami forthwith issue the building permit sought by the petitioner. Costs allowed shall be taxed in the trial court (Rule 3.16, subd. b, F.A.R. 32 F.S.A.).